Title: To George Washington from Ezra Stiles, 2 June 1779
From: Stiles, Ezra
To: Washington, George


        
          Yale College [New Haven, Conn.] June 2. 1779.
        
        In a general Course of Liberal Education, as well as in a particular and very curious Invention, Mr Bushnel has displayed such a singular Genius, and evinced such an Acquaintance with the Pyrotecnical Art, and the mathematical Theory of Projectiles, Artillery and Engineering and other mechanical Branches of Experimental Philosophy, as cannot fail to recommend him to Improvement in those military and naval Enterprizes, which require this kind of Knowledge, and all for the Exertion of such Talents and Abilities. And should he be admitted into the Companies of Sappers and Miners now forming, it is not doubted but that Mons. de Portel would find him to surpass any written Recommendation that may be given of him.
        
          Ezra Stiles Coll. Yal. Prof.
        
      